Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant(s) may become aware.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: “which indicates both” would be more clearly and more positively worded as “that indicates both”.  Because the applicants’ arguments, infra,  are based on the information indicating both an amount of real-world money the first user has spent toward the virtual space and the) total time spent by the first user while engaged in gameplay in the virtual space, the applicants would do better to recite the determination as based on the information that indicates both an amount of real-world money the first user has spent toward the virtual space and the total time spent by the first user while engaged in gameplay in the virtual space.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 7-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100197409 (409) in view of US 20110300923 (923) further in view of US 20130254413 (Steele).  
Regarding claim 1, 409 teaches or suggests a system configured to dynamically provide system communications tailored to individual users responsive to occurrences of specific user actions in a virtual space (¶ 163 output relationship availability), the system comprising: 
one or more processors configured by machine-readable instructions (¶ 73 processor, instructions) to: 
execute an instance of the virtual space, wherein the instance is configured to facilitate interaction between the individual users and with the virtual space, wherein the individual users are associated with individual client computing platforms (¶ 157 virtual environment); 
monitor, as a first type of user activity, whether a first user registers as a user in the virtual space (¶ 108 register); 
monitor, as a second type of user activity, whether the first user establishes a relationship with another user and/or user character in the virtual space (¶¶ 129, 159 formalize relationship); 
monitor, as a third type of user activity, whether the first user customizes a first user character that is associated with the first user (¶ 157 personalize);
obtain information responsive to at least one of (i) the first user registering in the virtual space, (ii) the first user establishing the relationship with another user and/or user character, and (iii) the first user customizing the first user character, wherein the information as obtained indicates both of (¶ 140 any number of factors): 
(i) an amount of real-world money the first user has spent toward the virtual space (¶ 140 terminate by paying, receiving payment, not paying, or not receiving payment), and 
(ii) total time spent by the first user while engaged in gameplay in the virtual space, wherein the information is obtained responsive to occurrence of any of the first type, the second type, or the third type of user activity that has been monitored for the first user( ¶ 140 limited activity).
409 does not expressly disclose provide an admin interface for presentation to an administrative user of the virtual space for managing the system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including the system communications.
923 teaches or suggests providing an admin interface for presentation to an administrative user of a virtual space for managing system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including system communications (¶¶ 173, 176-179 “a module or device”, 408, 409).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine 409’s system and 423’s admin interface to provide an admin interface for presentation to an administrative user of the virtual space for managing system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including system communications.  A reason to do is to allow an administrator to control and monitor 409’s virtual environment.
409 does not expressly disclose make a determination whether a first system communication corresponds to the information as obtained which indicates both the amount of real-world money and the total time spent, and select the first system communication responsive to the determination; and provide the first system communication for presentation to the first user.
Steele teaches or discloses making a determination whether a first system communication corresponds to information, and select the first system communication responsive to the determination; and provide the first system communication for presentation to a first user (¶¶ 64, 72 termination message).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine 409’s system, 423’s admin interface, and Steele’s presentation to make a determination whether a first system communication corresponds to the information as obtained which indicates both the amount of real-world money and the total time spent, and select the first system communication responsive to the determination; and provide the first system communication for presentation to the first user.  A reason to do so is to keep the user aware of his relationships.
Regarding claim 2, the aforementioned combination teaches or suggests the first system communication is presented via one or more communication channels (423 ¶¶ 64, 72 termination message, 409 ¶ 163 message, window, indication, 923 ¶¶ 315 email, messaging).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claim 7, the aforementioned combination teaches or suggests the one or more communication channels includes one or more of an in-space modal, an inspace message, or an out-of-space email (Id.)  
Regarding claim 8, the aforementioned combination teaches or suggests a given system communication includes one or more of a third-party advertisement, an offer for in-space products, an offer in-space services, and/or an informative message (423 ¶¶ 64, 72 termination message, 923 ¶¶ 171 offer 178 ad).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claim 9, the aforementioned combination teaches or suggests the one or more processors are further configured by machine-readable instructions to: 
determine user responsiveness to system communications presented via the one or more communication channels; wherein the admin interface includes user responsiveness information indicating the user responsiveness, wherein the user responsiveness information includes information indicating responsiveness of the first user to the first system communication (409 ¶ 411 measure performance).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claims 10, 11, and 16-18 the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Response to Arguments
The arguments have been fully considered.  
The applicants argue that 409’s time determination is not the same as the claimed total time.  (Resp. 8.)  While comparing a user’s play time to the threshold, however, 409 would compare the user’s total play time.
The applicants argue that the claims require the information also indicates the real-world money spent.  (Resp. 8.)  As aforementioned, 409 teaches termination based on any number of factors.  As also aforementioned, payment is among those factors.  When any number is at least two, the information would include both the time and payment.    
The applicants argue that Stelle does not teach determination of correspondence to the information as obtained which indicates both the amount of real-world money and the total time spent.  (Resp. 9).  It is the combination of 409’s system, 423’s admin interface, and Steele’s presentation that suggest a determination whether a first system communication corresponds to the information as obtained which indicates both the amount of real-world money and the total time spent as aforementioend


	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, Hamilton  provides an advertising offer that is configured to relocate an avatar within the virtual environment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448